Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-36 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a retractable stair assembly for a recreational vehicle, comprising: (a) a scissor-like link mechanism for effecting coordinated movement of a number N of stairs S in a series of stairs Si to SN, wherein N is a positive integer equal to two or more, and wherein each of the stairs S is securely affixed between a left scissors assembly and a right scissors assembly, the scissor-like link mechanism including (i) a right side interconnected scissor-like link portion comprising a plurality of substantially vertical members and plurality of substantially horizontal members; (ii) a left side interconnected scissor-like link portion comprising a plurality of substantially vertical members and plurality of substantially horizontal members (iii) wherein (A) the plurality of substantially horizontal members include horizontal stair links affixed to left and right sides of the stairs, and to horizontal intermediate links, and (B) the plurality of substantially vertical links include (1) first vertical links pivotally connected to at least one of the horizontal stair links at or near a stair front, and extend downward to and are pivotally connected at or near a rear of a horizontal stair link immediately therebelow, and (2) the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the central vertical links are pivotally connected (i) to one of the horizontal stair links at a location intermediate 
Claims 2-26 depend from Claim 1.
Although the prior art discloses a latch mechanism for a retractable-extendable stair assembly, the retractable- extendable stair assembly having a right side and a left side and, the latch mechanism comprising: a latch mounting bracket; a latch lever and a latch pivot pin, the latch lever pivotally mounted to the latch mounting bracket at the latch pivot pin, the latch lever having an actuator end and a handle end, the actuator end extending outward beyond the latch pivot pin; a first latch slide bar having an elongate body extending between a first pivot end and a first locking end, the first pivot end pivotally attached to the latch lever at or near the actuator end of the latch lever, and the first locking end sized and shaped for interfitting engagement with a first catch; and wherein pivoting movement of the latch lever about the latch pivot pin reversibly disengages the first locking end from the first catch, the prior art does not disclose or render obvious, absent impermissible hindsight these features in combination with an independently deployable Nth stair and the latch mounting bracket configured to be mounted directly or indirectly to the independently deployable Nth stair as required by Claim 27.
Claims 28-36 depend from Claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/BRYAN A EVANS/Primary Examiner, Art Unit 3618